Citation Nr: 1442389	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and hypertension for accrued benefits purposes.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to May 1987.  He died on October [redacted], 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a February 2010 rating decision from the RO in St. Paul, Minnesota.  Jurisdiction over this matter has subsequently been transferred to the RO in Muskogee, Oklahoma.

The appellant testified before the undersigned Veterans Law Judge at a Board hearing in June 2014.   A transcript of the hearing is associated with the record.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.   As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died on October [redacted], 2008.  As his death occurred prior to October 10, 2008, the Board finds that the provisions pertaining to substitution are inapplicable in this case.

The Board also notes that the RO did not consider entitlement to death pension in May 2009 "because you stated that you did not wish to be considered for pension."  See also appellant's January 2009 statement ("I do not wish to be considered for a widow[']s pension-only D.I.C., as my husband[']s death is due to his service connected disabilities.").   However, following the May 2009 rating decision that denied cause of death and 38 C.F.R. § 1318 benefits, the appellant replied that she wished "consideration . . . for the remainder of the pension" in August 2009.   Thus, she has expressly asserted a claim for death pension.  However, the RO has not issued an appropriate initial determination for the raised issue of entitlement to death pension.  Therefore, the Board does not have jurisdiction over the matter, and the issue of entitlement to death pension benefits is hereby referred to the RO/Appeals Management Center (AMC) for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, a remand is necessary in this appeal for further development.

I.  Issuance of a Statement of the Case for Accrued Benefits Claims

The Board notes that there were claims for entitlement to an increased rating for diabetes with erectile dysfunction and hypertension  and entitlement to TDIU pending at the time of the Veteran's death because the rating decisions rendered on these issues in February and May 2008 did not yet become final when the Veteran died in October 2008.  See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (explaining that, under 38 C.F.R. § 3.160(c) and (d), a "pending claim" is defined by VA regulation as "an application, formal or informal, which has not been finally adjudicated," and a "finally adjudicated claim" is one "which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier"). 

The Board recognizes that the appellant was given broad notice of the denial of any accrued benefits claims in the May 2009 rating decision's notice letter. See May 2009 letter ("We couldn't approve your claim for accrued benefits . . . because VA didn't owe the [V]eteran any money.").  However, in March 2010, she stated that she was "[d]isagreeing with the VA decision for Dependent Indemnity Compensation/Death benefits."  As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  Here, the Board can find no reason for concluding that the March 2010 notice of disagreement did not extend to the denial of accrued benefits.  Rather, her broad statement reflects an intent on her behalf to appeal the denial of all death benefits.  Accordingly, the Board finds the March 2010 statement reflects a timely disagreement with RO's denial of the two pending accrued benefits claims.  Therefore, a remand is necessary for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Further, as the adjudication of the accrued benefits claims may impact the appellant's entitlement for DIC benefits under 38 U.S.C.A. § 1318 and entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, adjudication of these appellate issues must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

II.  VA Addendum Opinion for Cause of Death

The Federal Circuit has provided that 38 U.S.C.A. § 5103A(a), and not (d), applies to DIC claims.  Section 5103A(a) indicates that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Section 5103A(a) "only excuses . . . VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a)) (citations omitted).  

After carefully considering the evidence of record, the Board finds that an additional VA medical opinion is needed to ascertain whether any of the Veteran's  service-connected disabilities, especially his diabetes, involved an active process affecting a vital organ.  In this regard, a service-connected disability involving an active process affecting a vital organ may be considered a contributory cause of death, even when the primary cause of death appears "unrelated" to that disability, if the service-connected disability results in "debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death." 38 C.F.R. § 3.312(c)(3).  Moreover, even if a non-service-connected primary cause of death is "by [its] very nature . . . so overwhelming that eventual death can be anticipated irrespective of coexisting conditions," a service-connected disability may still be considered a contributory cause of death if there is "a reasonable basis for holding that [the] service-connected condition was of such severity as to have a material influence in accelerating death."  38 C.F.R. § 3.312(c)(4).  Such a "reasonable basis" may exist if the service-connected disability "affected a vital organ and was of itself of a progressive or debilitating nature."  Id.  However, minor service-connected disabilities, such as those of a static nature or not materially affecting a vital organ, are generally not held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  

Furthermore, the Veteran was presumed to have been exposed to herbicide agents. See January 2004 rating decision.  Therefore, the notations in the record involving coronary artery disease [CAD] and diabetic nephropathy/kidney disease also warrant commentary and consideration by the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of the case that addresses the issues of entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction and hypertension for accrued benefits purposes and entitlement to TDIU for accrued benefits purposes.  The appellant should be informed that, in order to perfect an appeal of these issues to the Board, she must file a timely and adequate substantive appeal following the issuance of the SOC.

2.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's cause of death.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to the following:

(a) Whether it is at least as likely as not that the Veteran had a diagnosis of CAD and/or diabetic nephropathy/kidney disease at the time of his death.  See notation of "CAD" in private treatment records and "?CAD" in June 2008 VA treatment report; a VA notation of an indicated diagnosis of "diabetes mellitus w/kidney disease" and July 2007 VA notation of "evidence of diabetic nephropathy."  If CAD or diabetic nephropathy is found, please presume these disabilities are service-connected for the purposes of the next question.

(b) Whether it is at least as likely as not that any of the Veteran's service connected disabilities (to include diabetes with erectile dysfunction and hypertension, bladder dysfunction, tinnitus, bilateral haring loss, residuals of a right clavicle fracture, peripheral neuropathy of the bilateral lower extremities, and if present at the time of the Veteran's death, CAD and diabetic nephropathy/kidney disease) (1) involved an active process affecting a vital organ and resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death or was of such severity as to have a material influence in accelerating death, or (2) otherwise caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issues on appeal.   If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



